UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 SHALOM GOLDSTEIN, et al.,

                          Plaintiffs,

                          v.                         Case No. 16-cv-2507 (CRC)

 ISLAMIC REPUBLIC OF IRAN, et al.,


                          Defendant.

                                        MEMORANDUM OPINION

        Plaintiff Shalom Goldstein is one of some 130 people who were either killed or injured in

a Hamas bus bombing in Jerusalem in August 2003. Goldstein survived and brings this suit for

assault and battery and, along with his relatives, emotional distress. Plaintiffs name as

defendants the Islamic Republic of Iran, the Iranian Ministry of Information and Security, and

the Iran Revolutionary Guard Corps, all of which (plaintiffs say) sponsored the Hamas

organization and enabled the bus bombing to occur.1 Defendants did not appear in the action,

and plaintiffs have moved the Court to (1) take judicial notice of the Court’s findings of fact and

conclusions of law in a related case, Cohen v. Islamic Republic of Iran, 238 F. Supp. 3d 71

(D.D.C. 2017), involving the same August 2003 terrorist attack and essentially identical legal

claims; (2) adopt Cohen’s findings of fact and conclusions of law in this case; (3) enter default

judgment against the defendants on the issue of liability; and (4) appoint a Special Master to

conduct a damages proceeding. For the reasons set forth below, the Court will grant each of

plaintiffs’ requests.



        1
            The Iranian Revolutionary Guard Corps is no longer a party in the case.
 I.    Background

       The facts of the 2003 attack, and the allegations related to Iran’s support of Hamas, are

recounted exhaustively in this Court’s opinion in the Cohen case. 238 F. Supp. 3d at 75-79.

Because the Court will ultimately adopt those factual findings, the Court will only briefly

summarize them here, in addition to highlighting those facts specific to Mr. Goldstein’s claims.

       On August 19, 2003, Shalom Goldstein was riding in the Number 2 Egged Bus in

Jerusalem, Israel. Compl. ¶ 58. When the bus passed through the Shmuel Ha-Navi

neighborhood, a man named Ra’ad Misk boarded the bus and denotated an explosive belt

strapped to his body. Id. ¶ 60. The explosion killed 23 people and wounded over 130, including

Goldstein. Id. ¶ 61. Goldstein suffered lacerations and bruises to his body, face, and eyes,

experienced shock, and has been rendered largely deaf. Id. ¶ 62; Declaration of Shalom

Goldstein (“Shalom Decl.”) ¶¶ 4, 6, 7-9.

       Hamas claimed responsibility for the attack. Id. ¶¶ 66-67. Hamas, short for Harakat al-

Muqawamah al-Islamiyya or the “Islamic Resistance Movement,” is a group dedicated to the

destruction to the state of Israel. Id. ¶¶ 33-36. Goldstein alleges that Iran, through its Ministry

of Information and Security and Revolutionary Guard Corps, has long been a state sponsor of

Hamas. Id. ¶¶ 44-53. As a consequence, he alleges that it is liable for his injuries. Id. ¶ 68.

       Goldstein filed suit against the Iran defendants pursuant to 28 U.S.C. § 1605A, an

exception to the Foreign Sovereign Immunities Act that allows suit against state sponsors of

terror. He seeks compensatory and punitive damages for assault and battery and emotional

distress. Id. ¶¶ 69-90. Goldstein is joined by assorted relatives, who all sue for loss of society

and emotional distress stemming from the same episode. Id. ¶¶ 12-26. Goldstein properly



                                                  2
served the defendants, but the defendants failed to file an answer or otherwise appear in the case;

Goldstein moves the Court to take judicial notice of its previous findings of fact and conclusions

of law in the Cohen case and to grant default judgment. Plaintiff’s Motion to Take Judicial

Notice and for Default Judgment (“Mot. Default Judgment”). These motions are now ripe for

the Court’s resolution.

 II.   Legal Standards

       A. Judicial Notice

       Federal Rule of Evidence 201(b) permits courts to take judicial notice of facts “not

subject to reasonable dispute” that are “capable of accurate and ready determination by resort to

sources whose accuracy cannot reasonably be questioned.” “A court may take judicial notice of,

and give effect to, its own records in another but interrelated proceeding[.]” Opati v. Republic of

Sudan, 60 F. Supp. 3d 68, 73-74 (D.D.C. 2014) (quoting Booth v. Fletcher, 101 F.2d 676, 679

n.2 (D.C. Cir. 1938)); see also 29 Am.Jur.2d Evidence § 151 (2010). Given the large number of

victims in terrorist attacks, and the flood of cases that they generate, courts regularly take judicial

notice of the record in related cases in the FSIA context. See, e.g., Rimkus v. Islamic Republic

of Iran, 750 F. Supp. 2d 163, 171 (D.D.C. 2010) (collecting cases).

       B. Default Judgment

       Under Federal Rule of Civil Procedure 55(b)(2), the Court may consider entering a

default judgment when a party applies for that relief. See Fed. R. Civ. P. 55(b)(2). “[S]trong

policies favor resolution of disputes on their merits,” and therefore, “default judgment must

normally be viewed as available only when the adversary process has been halted because of an

essentially unresponsive party.” Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980) (quoting




                                                  3
H.F. Livermore Corp. v. Aktiengesellschaft Gebruder Loepfe, 432 F.2d 689, 691 (D.C. Cir.

1970)).

          Under FSIA, “entry of a default judgment is not automatic.” Braun v. Islamic Republic

of Iran, 228 F. Supp. 3d 64, 74, 2017 WL 79937, at *4 (D.D.C. Jan. 9, 2017) (internal citation

omitted). First, the Court must still consider whether it has subject matter jurisdiction over the

action, James Madison Ltd. by Hecht v. Ludwig, 82 F.3d 1085, 1092 (D.C. Cir. 1996), and

whether it has personal jurisdiction over the defendants, Mwani v. bin Laden, 417 F.3d 1, 6-7

(2005). And even then, a claimant must “establish[ ] his claim or right to relief by evidence

satisfactory to the court.” 28 U.S.C. § 1608(e). “The Court, therefore, may not simply accept a

complaint’s unsupported allegations as true . . . but may rely upon uncontroverted factual

allegations that are supported by affidavits.” Worley v. Islamic Republic of Iran, 75 F. Supp. 3d

311, 319 (D.D.C. 2014) (internal quotation marks and citations omitted).

 III. Analysis

          A. Threshold Issues

          The Court must first check for subject-matter and personal jurisdiction and consider

whether the suit was timely filed. Subject-matter jurisdiction is assured by the Court’s decision,

explained below, to take judicial notice of the factual findings and legal conclusions in Cohen, a

case closely related to this one. 238 F. Supp. 3d at 79-80 (explaining why the Court had subject-

matter jurisdiction over a lawsuit involving same terrorist attack and same defendants). The

existence of personal jurisdiction, however, depends on whether the plaintiffs in this case

effectuated service of process on the Iranian defendants consistently with 28 U.S.C. § 1608.

They did. Section 1608(a)(4) permits service “by sending two copies of the summons and

complaint and a notice of suit . . . to be addressed and dispatched by the clerk of the court to the



                                                  4
Secretary of State” who will then “transmit one copy of the papers through diplomatic channels

to the foreign state.” That is what plaintiffs did here, and the summons, complaint, and notice of

suit were delivered to the Iranian Ministry of Foreign Affairs on March 18, 2018. ECF No. 8.

       That leaves the statute-of-limitations question. Though the D.C. Circuit had held that

FSIA’s statute of limitations is nonjurisdictional (meaning the defendant must raise the issue, or

else it is waived), Owens v. Republic of Sudan, 864 F.3d 751, 801-04 (D.C. Cir. 2017), courts in

this district have exercised their discretion to raise the issue sua sponte because of FSIA’s special

circumstances, see, e.g., Bathiard v. Islamic Republic of Iran, 317 F. Supp. 3d 134, 138 (D.D.C.

2018).2 Regardless, plaintiffs’ claims appear to just barely fit within the statute of limitations.

The FSIA states that “[a]n action may be brought or maintained . . . if the action is commenced,

or a related action was commenced . . . not later than the latter of (1) 10 years after April 24,

1996; or (2) 10 years after the date on which the cause of action arose.” 28 U.S.C. §

1605A(b). Plaintiffs filed suit in December 2016, some 20 years after the first date and thirteen

after the 2003 bus bombing—so plaintiffs’ suit by itself is too late.

       But the suit is nevertheless timely since it is tethered to a timely-filed related action. To

qualify for this exception, plaintiffs must show “(1) that the original action to which their case is

related was timely filed under the ten-year statute of limitations provision discussed above and

(2) that the related action was filed within the separate statute of limitations period provided in

section 1083(c)(3) of the National Defense Authorization Act for Fiscal Year 2008.” Bathiard,

317 F. Supp. 3d at 143 (citing Owens, 864 F.3d at 799-800). Plaintiffs meet both criteria. The




       2
        This decision, by the undersigned, and a related one by Judge Bates, Maalouf v. Islamic
Republic of Iran, 306 F. Supp. 3d 203, 209 (D.D.C. 2018), are currently being appealed to the
D.C. Circuit.

                                                  5
original action to which their case is related, Cohen, was filed in 2012, 238 F. Supp. 3d at 78,

safely within FSIA’s ten-year limitations period. And plaintiffs filed this suit within the

NDAA’s limitations period, which requires the related action to be filed within 60 days of entry

of judgment in the original action. Bathiard, 317 F. Supp. 3d at 143. Here, plaintiffs actually

filed suit three months before final judgment was entered in Cohen. Satisfied that this lawsuit is

timely, the Court now proceeds to the merits.

       B. Liability

       Plaintiffs first ask the Court to take judicial notice of its factual findings and legal

conclusions in Cohen, a case stemming from the same August 2003 bus bombing and involving

the same set of Iranian defendants. “Because of the multiplicity of FSIA-related litigation, courts

in this District have frequently taken judicial notice of earlier, related proceedings.” Fain v.

Islamic Republic of Iran, 856 F. Supp. 2d 109, 115 (D.D.C. 2012); see, e.g., Bodoff v. Islamic

Republic of Iran, 907 F. Supp. 2d 93, 96, 103 (D.D.C. 2012) (taking judicial notice of prior cases

involving same 1996 Jerusalem bus bombing); Ben-Rafael v. Islamic Republic of Iran, 718 F.

Supp. 2d 25, 28 (D.D.C. 2010) (1992 embassy bombing in Buenos Aires, Argentina); Valore v.

Islamic Republic of Iran, 478 F. Supp. 2d 101, 104 (D.D.C. 2007) (1983 Marine barracks attack

in Beirut, Lebanon). The Court sees no reason to depart from that general practice here.

       The facts established in the Cohen proceeding—namely, that a Hamas operative

detonated a bomb on a Jerusalem bus in August 2003 that killed 23 people and injured scores

more, and that Iran had long provided material support to Hamas—are “not subject to reasonable

dispute” and are “capable of accurate and ready determination by resort to sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). For starters, the bus bombing

and Hamas’s responsibility for it are matters of historical record, not speculation “subject to



                                                  6
reasonable dispute.” The Cohen plaintiffs nevertheless went to some lengths to prove this.

“Plaintiffs have produced evidence—through expert declarations, direct translations of Hamas’s

website, and findings in prior judicial decisions—that Hamas was responsible for planning and

executing the August 2003 bus bombing.” 238 F. Supp. 3d at 81. Nor is Iran’s support for

Hamas in much doubt, as the Cohen plaintiffs also showed. “The submitted evidence also

indicates that Iran and its instrumentalities had a deep-rooted history of routinely funding,

training, providing weaponry, and guiding Hamas, enabling the organization to survive and

perpetuate terrorist attacks, such as the one here.” Id.

       But while the propriety of taking judicial notice is plain, the question of what effect such

notice has in this case warrants more discussion. “Although a court clearly may judicially notice

its findings of facts and conclusions of law in related cases, this Circuit has not directly

considered whether and under what circumstances a court may judicially notice the truth of such

findings and conclusions.” Murphy v. Islamic Republic of Iran, 740 F. Supp. 2d 51, 58 (D.D.C.

2010). Some courts suggest it is improper to do so, since such findings “are disputable and

usually are disputed.” Taylor v. Charter Med. Corp., 162 F.3d 827, 830 (5th Cir. 1998).

Moreover, courts should be particularly cautious when asked to adopt as true factual findings and

legal conclusions made in default judgment proceedings, where the record was developed

without the “full benefits of adversarial litigation,” and the “findings thus lack the absolute

certainty with which they might otherwise be afforded.” Murphy, 740 F. Supp. 2d at 58.

       Even so, the Court has no qualms taking as true the factual findings and legal conclusions

in Cohen. For one, entry of default judgment under the FSIA is proper once a plaintiff

establishes their entitlement to judgment on any “evidence satisfactory to the court.” 28 U.S.C. §

1608(e). The judicially noticed facts and conclusions therefore need not be utterly



                                                  7
unimpeachable, or the sort of findings that would have preclusive effect had Iran appeared in this

case, Weinstein v. Islamic Republic of Iran, 175 F. Supp. 2d 13, 20 (D.D.C. 2001). For another,

even if Cohen’s factual findings and legal conclusions lacked the “full benefits of adversarial

litigation,” there is little reason to doubt them. Murphy, 740 F. Supp. 2d at 58. As detailed

above, the plaintiffs in Cohen presented extensive evidence that established Hamas’s

responsibility for the 2003 bus bombing and Iran’s complicity in that bombing. While that

evidence was not subject to adversarial testing—and apparently never will be, given Iran’s

refusal to litigate these suits—it would be difficult indeed to undermine it. Roth v. Islamic

Republic of Iran, 78 F. Supp. 3d 379, 389 (D.D.C. 2015) (finding evidence to conclude that

support of Hamas was “in effect, the official state policy of Iran”). The Court will therefore take

judicial notice of the factual findings and legal conclusions in its earlier Cohen decision and

adopt them in this case.

       The next question, then, is whether the Court’s adoption of the liability determination in

Cohen provides a sufficient basis for entry of default judgment in this case. By itself, not quite.

But when Cohen’s conclusions are combined with evidence unique to plaintiffs’ claims in this

case, the Court concludes that plaintiffs are entitled to default judgment. The Cohen decision

establishes that (1) Hamas committed the August 19, 2003 bus bombing in Jerusalem and (2)

Iran sponsored and supported Hamas and is therefore liable for the attack under 28 U.S.C. §

1605A. 238 F. Supp. 3d at 87. Cohen also established that such conduct is sufficient to satisfy

most of the elements of the same torts (assault and battery and infliction of emotional distress)

Goldstein alleges in this case. So by taking judicial notice of that decision, and adopting the

factual findings and legal conclusions therein, plaintiffs are relieved of that showing in this case.




                                                  8
       Still, plaintiffs cannot rest entirely on the Cohen decision. Plaintiffs raise personal injury

claims, which means they must provide some proof that they were personally injured.

Goldstein’s battery claim, for instance, requires him to show that “when [the defendants]

provided material support and resources to Hamas, they acted intending to cause a harmful or

offensive contact with, or an imminent apprehension of such a contact by, those attacked and a

harmful contact with those attacked directly or indirectly resulted.” Cohen, 238 F. Supp. 3d at

83 (quoting Bluth v. Islamic Republic of Iran, 203 F. Supp. 3d 1, 20-21, 2016 WL 4491760, at

*13 (D.D.C. Aug. 25, 2016)). Cohen’s findings can establish the first element—that Iran’s

support of Hamas intended to cause harmful contact or the apprehension of it—but Goldstein

must provide some evidence of his own that he suffered as much. Ditto for plaintiffs’ emotional

distress claims, which both Goldstein and his relatives raise. For this claim, plaintiffs must show

that the defendants’ conduct caused them “severe emotional distress.” Id. To do so, plaintiffs

(and the Court) “may rely upon uncontroverted factual allegations that are supported by

affidavits.” Worley, 75 F. Supp. 3d at 319 (internal quotation marks and citations omitted).

       Plaintiffs’ initial submissions failed to substantiate their claimed injuries, but they have

since provided ample evidentiary support. Shalom Goldstein submitted a declaration,

accompanied by medical records, detailing how the explosion rendered him unconscious, “burst

[his] eardrums,” and “caused severe lacerations and bruises to [his] body, face and eyes,”

Shalom Decl. ¶ 4; id., Ex. C, which is more than enough support for his assault and battery

claims. The declaration also provides ample support for Goldstein’s emotional distress claim,

attesting that he “suffered, and continue[s] to suffer, severe emotional distress,” including

“anxiety and bouts of depression” about which he frequently consults his Rabbi. Id. ¶ 9. The

same can be said for the emotional distress claims brought by Goldstein’s relatives. Goldstein



                                                 9
himself states that “the lives of my entire family [] ha[ve] never been the same following the

terrorist attack” and that he has “personally witnessed the severe emotional injuries that my

parents and siblings suffered as a result of the attack.” Id. ¶ 10. His mother, meanwhile,

submitted a declaration describing “the pain and desperation that [she] felt after learning of the

attack” and how she “never felt such a sense of terror as I did on that day.” Declaration of Sarah

Goldstein ¶ 5. She further claims that all of her children—Shalom’s Goldstein’s siblings—

“suffered extreme emotional distress” from the attack, including by becoming “immediately

anxious when in public places and . . . fearful of another attack at all times.” Id. ¶ 7.

       Combining Cohen’s conclusions that a Hamas operative intentionally destroyed the bus

and that Iran could be held liable as a state sponsor of Hamas’s terrorism with plaintiffs’

submissions showing Goldstein was personally injured in the same attack and that his family has

suffered harm stemming from the attack, the Court finds that plaintiffs have established their

“claim or right to relief by evidence that is satisfactory to the court.” 28 U.S.C. § 1608(e).

Accordingly, the Court will grant plaintiffs’ motion for default judgment on the liability issue.

       C. Damages

       Though the Court has concluded that defendants are liable to plaintiffs under the FSIA, it

will appoint—just as it did in Cohen—a special master to assess the issue of damages. 238 F.

Supp. 3d at 86. “In determining the proper measure of damages, [t]he courts of the United States

may appoint special masters to hear damages claims brought under the state-sponsored terrorism

exception to the FSIA.” Taylor, 811 F. Supp. 2d at 17-18 (quoting 28 U.S.C. § 1605A(e)(1))

(internal quotation marks omitted). The Court finds that appointing a special master in this case

would not create unreasonable expense or delay and would help efficiently resolve this




                                                  10
action. See Fed. R. Civ. P. 53(a)(3); see also Taylor, 811 F. Supp. 2d at 17 (appointing a special

master to assess damages claims in a multiple plaintiff FSIA case).

 IV. Conclusion

       For the foregoing reasons, the Court will grant plaintiffs’ motion to take judicial notice of

the Cohen decision and enter default judgment against the Iran defendants on the issue of

liability. A separate Order shall accompany this memorandum opinion, along with a separate

Order detailing the appointment of a special master to make a recommendation to the Court on

the issue of damages.




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge

Date: December 4, 2018




                                                11